Citation Nr: 0124934	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  00-00 401	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of overpayment of compensation benefits 
in the amount of $8,012.33, to include the question of 
whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from August 1960 to 
October 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1999 decision 
by the RO, which determined that the veteran owed the VA 
money due to an overpayment of compensation benefits.  The 
appeal also arises from a January 2000 decision by the 
Committee on Waiver and Compromise, which denied the 
veteran's request for a waiver of recovery of an overpayment 
in the amount of $8,012.33.


FINDINGS OF FACT

1.  The VA bears no responsibility for the creation of an 
overpayment of compensation benefits in the amount of 
$8,012.33, since the RO did not have actual notice of the 
veteran's divorce from D.

2.  The veteran is solely at fault with respect to the 
creation of the indebtedness by virtue of his failure to 
promptly notify the RO of a change in his dependency status.

3.  The veteran was divorced from D in May 1992; therefore, 
he would not have been legally entitled to a spousal 
allowance if he had promptly notified the RO of this divorce.

4.  The veteran remarried D in March 1995; therefore, he 
would have been legally entitled to a spousal allowance if he 
had promptly notified the RO of this marriage.

5.  The veteran divorced D for the second time in April 1998 
and he remarried C in July 1998.

6.  Failure to make restitution for the period of June 1, 
1992 to March 31, 1995 and from May 1, 1998 to July 31, 1998 
would result in unfair gain to the veteran; repayment would 
not deprive him of the basic necessities; repayment would not 
nullify the objective for which benefits were intended; and 
the veteran has not changed position to his detriment as a 
result of reliance on VA compensation benefits.


CONCLUSIONS OF LAW

1.  The overpayment of compensation benefits in the amount of 
$8,012.33 was not due to error by the VA and, accordingly, 
the overpayment was properly created.  38 U.S.C.A. §§ 5107, 
5112(b)(2), (10) (West 1991 & Supp. 2001); 38 C.F.R. § 
3.501(d)(2), 3.660(a) (2001).

2.  Recovery of the overpayment of compensation benefits for 
the period of June 1, 1992 to March 31, 1995 and from May 1, 
1998 to July 31, 1998 would not be against the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 1.963(a), 1.965(a) (2001).

3.  Recovery of the overpayment of compensation benefits for 
the period of April 1, 1995 to April 30, 1998 would be 
against the principles of equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In July 1969, the RO granted service connection for a left 
knee disorder, assigning a 10 percent rating effective from 
October 1968.

In December 1983, the veteran submitted a completed VA Form 
21-686c, Declaration of Marital Status.  The form showed that 
the veteran was currently married to D and that he had been 
previously married and divorced 3 times.  He reported having 
a child in his custody.  In December 1983, the veteran 
submitted a copy of a marriage certificate showing that he 
married D on October [redacted], 1982.

The RO, in February 1988, granted service connection for 
PTSD.  The RO assigned a temporary total rating based on 
hospitalization, effective from February 1987 and effective 
from April 1987 he was assigned a 30 percent rating.  During 
this time, the veteran continued to be rated 10 percent for a 
left knee disorder.  His combined rating was 40 percent.  As 
a result of the assigned combined 40 percent rating, the 
veteran was entitled to additional compensation for 
dependents, including a spouse, effective from February 1987.

In January 1990, the RO increased the veteran's rating for 
PTSD to 50 percent, effective from April 1987.  The RO, in 
March 1990, granted an increased rating to 100 percent for 
PTSD, effective from April 1987.

In November 1990, the veteran submitted a VA Form 21-686c, 
declaration of status of dependents.  On the form he reported 
that he had a wife which he married in October 1982.  He also 
reported having one child in his custody.  A marriage 
certificate was submitted and showed that he and D were 
married on October [redacted], 1982.

In November 1990, the RO informed the veteran that his 
disability compensation was amended and that he was receiving 
additional benefits for his spouse and children.  He was told 
that he was to notify VA immediately if there was a change in 
the number or the status of his dependents.  He was also told 
that failure to promptly notify the VA of a dependency change 
would result in the creation of an overpayment.

In July 1991, the veteran submitted a Social Security Number 
Solicitation Form showing he requested Social Security 
numbers for himself, his wife and his children.  The veteran 
listed D as his spouse and B as his child.

In October 1991, the RO informed the veteran that he received 
additional compensation benefits due to his wife D and his 
four children.  It was noted that a retroactive check in the 
amount of $11, 401.47 was sent to him in December 1990 as a 
result of his dependents.  The check represented payment for 
dependents, effective from March 1, 1987.

In September 1998, the Board denied the claim for an 
effective date prior to February 24, 1987, for the grant of 
service connection for PTSD.

In January 1999, the RO received a completed VA form 21-0538, 
Status of Dependents Questionnaire.  The form was signed by 
the veteran.  The form revealed that the veteran reported 
that he married C on July [redacted], 1998.  

The RO, in January 1999, requested that the veteran submit 
verification of his divorce to D and also verification of his 
current marriage.

In February 1999, the veteran submitted a certificate of 
marriage showing that he and C married on July [redacted], 1998.  The 
veteran reported that he had previously been married 3 times 
and that his last marriage ended in divorce on February [redacted], 
1991.

In February 1999, the RO requested information from the 
veteran showing termination of his marriage to D.  The RO 
informed the veteran that they plan to reduce his benefits 
based on his reported divorce of February 1991.

The veteran, in March 1999, submitted a copy of a marriage 
dissolution decree.  The decree shows that his marriage to D 
was dissolved in April 1998.  An April 1998 settlement 
agreement shows that the veteran married D on March [redacted], 1995.

In March 1999, the RO requested that the veteran provide 
documentation showing the date and place for the dissolution 
of his October 1982 marriage to D.  The RO also proposed to 
reduce the veteran's compensation award based on the date of 
divorce shown on a July 1998 marriage certificate (reflecting 
his last marriage ended in February 1991).

In a statement dated in March 1999, the veteran reported that 
the marriage to D on March [redacted], 1995 was a renewal of vows.  
He stated that the marriage was entered into just for fun 
while on vacation.  He reported that the date of his original 
marriage to D was October [redacted], 1982.  He stated that he was 
never divorced until April 1998 and that he was continuously 
married to D until April 1998.

In April 1999, the RO received a marriage certificate showing 
that the veteran and D was married on March [redacted], 1995 in the 
state of Tennessee.  The veteran once again stated that this 
marriage was performed just for fun.

The RO, in May 1999, informed the veteran that his benefit 
payments were being reduced because of evidence showing that 
his marital and/or dependency status had changed.  The 
evidence cited in support of the reduction consisted of a 
certificate of marriage to C in which the veteran stated that 
that his last marriage ended by divorce on February [redacted], 1991.  
The RO noted that based on a signed declaration received in 
November 1990, he was paid an allowance for dependents based 
on his marriage to D in October 1982.  The RO stated that 
they had terminated the dependency allowance paid for D, 
effective from March 1, 1991.  

In May 1999, the veteran submitted a statement disagreeing 
with the RO's plan to reduce his benefits.

The RO, in a May 1999 letter, informed the veteran that he 
owed VA money due to the creation of an overpayment which was 
caused due to his failure to quickly notify VA of a change of 
his dependents.

In a June 1999 letter to the veteran, VA requested 
clarification of the status of his prior marriages.

The veteran, in June 1999, stated he wanted a hearing on the 
matter of "owing" the VA money.  He stated that to repay 
the money would cause a major hardship.  He asserted that he 
did not owe the money.

In June 1999, the veteran submitted an application for a 
waiver of indebtedness to the Committee of Waivers and 
Compromises.  The amount of the debt was reportedly 
$9,366.33.  The date of the original indebtedness was May 
1999.  Additional evidence was received which reduced the 
amount of the overpayment to $8,012.33.

In July 1999, the veteran met with an RO decision review 
officer.  In a letter written that same day, the review 
officer noted that the veteran mentioned that he and D had 
lived together in a "common law" state from 1992 until the 
remarriage in 1995.

In July 1999, the RO received a dissolution marriage decree.  
This decree shows that the veteran's marriage to D was 
dissolved on May [redacted], 1992.  The veteran was listed as the 
petitioner and D was listed as the respondent.  The 
settlement agreement in connection with the dissolution of 
marriage shows that the veteran and D married each other on 
October [redacted], 1982, and had been husband and wife ever since.

In July 1999, the RO informed the veteran that his VA 
compensation award was amended based on new evidence.  The 
new evidence was a divorce decree showing that he divorced D 
in May 1992 and not in February 1991.  The RO informed the 
veteran that the dependents allowance to which he became 
entitled after his marriage event dated in October 1982 was 
terminated in June 1992.  The RO related that such 
termination was based on the May [redacted], 1992 divorce.  The RO 
stated that 38 C.F.R. § 3.501(d)(2) stipulated that an 
allowance paid for a dependent spouse would be discontinued 
on the last day of the month in which the divorce occurred.  
The RO noted that 38 C.F.R. § 3.401 provided that entitlement 
to a dependents allowance for spouse can be established from 
the date of the veteran's marriage if evidence of the event 
is received within one year of the event, otherwise, it can 
only be established from the date that the information is 
received.  The RO reported that this section of the law was 
used to pay retroactive allowance for his spouse C, effective 
from August 1, 1998, although the evidence of his marriage 
event was not received until February 18, 1999.  The RO 
stated that the law precluded payment of the allowance for 
the marriage event of March [redacted], 1995 since the veteran did 
not submit evidence of the event until April 14, 1999.  The 
RO stated that notification was received beyond the one-year 
limit and that at the time the evidence was submitted he was 
married to C.

In July 1999, the veteran obtained and submitted to the RO an 
amended marriage license.  The reason for the amendment was 
that the groom's divorce date was incorrect.  The license 
shows that he married C on July 25, 1998.  It was reported 
that his last marriage ended in divorce on April [redacted], 1998.

In an August 1999 administrative decision and in a September 
1999 letter, the RO noted that the state of Indiana did not 
recognized a common law marriage after 1958 and that as a 
result VA could not recognize a common law marriage to D 
following his May [redacted], 1992 divorce from D.  In addition, the 
RO stated that 38 C.F.R. § 3.401 precluded payment of a 
dependency allowance since the veteran did not notify VA of 
changes in his dependency status until July 1999.

In September 1999, the veteran asserted that he was appealing 
the overpayment of his benefits for the support of D and B, a 
child.

The veteran testified at a December 1999 RO hearing that he 
disagreed with the overpayment charged by the RO for the 
period of June 1, 1992 to August 1, 1998.  The veteran stated 
that although he divorced D in May 1992, he continued to 
provide support for both D and her son, B.  The veteran had a 
friend testify to the effect that once he was divorced from D 
in 1992, he never left the home and that he tried to 
reconcile with D.  The veteran noted that after the divorce, 
he remarried D in 1995.  At the RO hearing, the veteran 
submitted two lay statements.  The first statement was dated 
in July 1999 and was from the veteran's sister.  She stated 
that the veteran lived with and supported D from June of 1981 
through their second divorce in 1998.  She stated she had 
personally witnessed the veteran providing D with funds to 
purchase food and clothing for the entire family, as well as 
contributing financially to the normal household expenses.  
The second letter was from a person who stated that he had 
known the veteran and D since approximately 1989.  He stated 
that he had never known them to be separated until 1998 at 
which time the veteran moved to Florida.

In December 1999, the veteran was issued a statement of the 
case (SOC) on the issue of creation of an overpayment due to 
reduction in monthly compensation for the period from June 1, 
1992 to August 1, 1998.  He submitted a substantive appeal in 
December 1999.

In January 2000, the Committee on Waivers and Compromises 
denied the veteran's claim for a waiver of the $8,012.33 
indebtedness.  The committee determined that there was no 
finding of fraud, misrepresentation of a material fact or a 
showing of bad faith on the part of the veteran for the 
creation of the overpayment.  The committee found that the 
veteran was significantly at fault in the creation of the 
indebtedness.  The committee noted that initially the 
overpayment amount was $10,512.33 and that after the 
submission of additional evidence the overpayment amount was 
reduced to $8,012.33.  The committee determined that the 
veteran would be unjustly enriched if he was not required to 
pay the debt.  The committee also stated that there was no 
evidence of the veteran sustaining undue hardship since he 
failed to submit a financial statement.

In January 2000, the veteran submitted a notice of 
disagreement with the committees' finding not to waive his 
overpayment debt in the amount of $8,012.33.  In June 2000, 
the veteran's representative submitted a statement which the 
Board accepts in lieu of a formal substantive appeal (Form 
9).  In this statement, it was argued that the veteran's 
failure to notify VA promptly concerning the change in his 
dependent status was not due to his own negligence or due to 
his wanting to be unjustly enriched.  It was argued that the 
veteran's PTSD symptoms, including loss of memory, played an 
important part in the veteran not notifying VA within the 
time allowed by law.

At a January 2001 Travel Board hearing, the veteran's 
representative argued that the veteran's PTSD was the reason 
for his lack of timeliness in notifying the VA regarding his 
change in dependent status.  As a result, it was argued that 
he was not at fault and that he should be granted a waiver of 
overpayment.  During the hearing, the veteran stated that he 
was aware that it was his responsibility to notify the VA of 
any changes in the status of his dependents.  He stated that 
following his divorce from D he continued to live in the 
house and that the money he received was used to support D 
and her son.  He stated that he paid the household bills, 
(grocery, heating, telephone and electric bills, etc.).  The 
veteran's representative argued that the veteran had no 
intentions of unjustly enriching himself.

II.  Analysis

The Board observes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

The record reflects that the veteran and his representative 
were notified in February 1999, May 1999, June 1999, July 
1999, August 1999, January 2000 letters and in December 1999 
and June 2000 statement of the cases of the law and 
evidentiary shortcomings of his claim, and informed the 
veteran and his representative of the evidence needed to 
substantiate his claim.  Moreover, the RO made reasonable 
efforts to obtain all relevant evidence including requesting 
that the veteran fill out a financial summary.  Thus, the 
veteran has received notice and the assistance contemplated 
by law.  Adjudication of this appeal, without remand to the 
RO for further consideration under the new law, poses no risk 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (to the same effect).  
Therefore, the veteran's claim is ready for appellate review. 

A.  Whether the $8,012.33 debt was properly created

Under the applicable criteria, the effective date of a 
reduction or discontinuance of compensation benefits by 
reason of an erroneous award based solely on administrative 
error or error in judgment shall be the date of the last 
payment.  38 U.S.C.A. § 5112(b)(10).  The effective date of a 
reduction of compensation
by reason of marriage, annulment, divorce, or death of a 
dependent of a payee shall be the last day of the month in 
which such marriage, annulment, divorce or death occurs.  38 
U.S.C.A.§ 5112(b)(2); 38 C.F.R. § 3.501(d)(2).  A veteran who 
is receiving compensation must notify the VA of any material 
change or expected change in his or her circumstances which 
would affect their entitlement to receive, or the rate of, 
the benefit being paid.  Such notice must be furnished when 
the recipient's marital or dependency status changes.  38 
C.F.R. § 3.660(a).

The veteran married D in October 1982.  In November 1990, the 
veteran was notified that his disability compensation was 
amended to reflect additional compensation benefits for his 
spouse and children.  In December 1990, the veteran received 
a retroactive check based on having a spouse and four 
children.  The check represented additional payment for 
dependents effective from March 1987 (the date when he met 
the disability percentage requirement).  The record 
demonstrates that the veteran divorced D in May 1992.  VA did 
not receive legal documentation of the veteran's divorce to D 
until July 1999.  However, the Board was not put on notice of 
such divorce until February 1999.  At that time, the veteran 
submitted a marriage certificate showing that he married C in 
July 1998 and that he was last divorced in February 1991.  It 
was later clarified that he was actually divorced from D on 
May [redacted], 1992.  In March 1999, VA was informed that the 
veteran remarried D on March [redacted], 1995 and divorced her for 
the second time in April 1998.  The RO, in July 1999, 
informed the veteran that his dependents allowance to which 
he became entitled after his marriage event dated in October 
1982 was terminated on June 1, 1992 (due to the May 1992 
divorce).  The RO stated that the veteran would receive a 
retroactive allowance for C effective from August 1, 1998.  
Given the foregoing, the creation of the overpayment derived 
from the period of June 1, 1992 to July 31, 1998 as a result 
of the veteran being paid an additional allowance for D.  The 
Board observes that the veteran was not legally entitled to 
additional dependent compensation for this period of time, 
since he divorced D on May [redacted], 1992 and he did not notify VA 
of his March 1995 remarriage to D until well beyond one year 
after their marriage.  Moreover, since the veteran notified 
VA of his July 1998 marriage to C in January 1999, he is 
entitled to the additional dependency compensation effective 
from August 1, 1998.

The Board notes that the veteran argues that following his 
divorce to D that they continued to live together and that he 
continued to pay household expenses which benefited D and her 
son.  He claimed that following the divorce he and D entered 
into a common law marriage while living in the state of 
Indiana.  The RO correctly stated in August 1999 that the 
state of Indiana does not recognize common law marriage which 
was entered into after January 1, 1958.  See Burns Ind. Code 
Ann. section 31-11-8-5.  Notwithstanding the fact that the 
state of Indiana would not recognize a 1992 common law 
marriage of the veteran, the Board observes that the veteran 
has not put forth any evidence showing that he and D actually 
had an agreement to enter into a common law marriage to each 
other following the May 1992 divorce.  The fact that he 
continued to live with D and to pay for household expenses 
following his 1992 divorce is not controlling in determining 
whether he and D considered themselves to be common law 
married.  The Board notes that the veteran has not submitted 
any evidence as to the day and circumstances he and D entered 
into what he considered a common law marriage.  Moreover, in 
order for there to be a common law marriage their must be 
evidence that both parties (D and the veteran) intended to 
enter into a common law marriage.  In the instant case, all 
we have is the word of the veteran.  There is no evidence of 
record showing that D agreed that she entered into a common 
law marriage with the veteran.  Furthermore, the record tends 
to be against a finding that the veteran and D entered into a 
common law marriage.  The record shows that his intent to 
remarry D was expressed in the form of a formal ceremony in 
March 1995.  Given the facts in the instant case, the Board 
concludes that the veteran and D did not enter into a common 
law marriage following the May 1992 divorce.  

Regardless of whether the veteran and D entered into a valid 
common law marriage, the veteran did not notify the VA of 
such marriage in a timely manner.  VA was not aware of the 
veteran's alleged common law marriage from 1992 to 1995 until 
July 1999.  Thus, such marriage would have no impact with 
respect as to whether the overpayment was properly created.

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the veteran 
was legally entitled to the benefits in question, or if there 
was no legal entitlement, then it must be shown that the VA 
was solely responsible for the veteran being erroneously paid 
benefits.  As noted above, the veteran was not legally 
entitled to benefits for the period of June 1, 1992 until 
July 31, 1998.  Moreover, the Board concludes that VA bears 
no responsibility in the creation of the debt.  VA notified 
the veteran in November 1990 that his compensation was 
amended and that he was receiving additional benefits due to 
having a spouse and children.  He was informed that he was to 
notify VA immediately if there was a change in the number or 
the status of his dependents.  He was told that the failure 
to promptly notify VA of a dependency change would result in 
the creation of an overpayment.  In October 1991, just 
several months prior to his May 1992 divorce, he was again 
informed that he was receiving additional benefits due to 
having a dependent wife and children.

The Board finds that the veteran bears sole responsibility 
for the creation of the overpayment.  He was informed by VA 
of the need to report any change in status or dependency.  In 
fact, he testified at a January 2001 Travel Board hearing 
that he was aware of his responsibility to notify VA of the 
changes in his dependents.  Although the veteran's 
representative has argued that the veteran's PTSD caused 
memory problems and that such was the cause of the veteran's 
failure to notify the VA of his change in dependency, there 
have been no evidence submitted to support this assertion.  
The record shows that the veteran is quite knowledgeable 
regarding his responsibilities as it pertains to VA benefits.

It appears that the veteran asserts that the creation of the 
overpayment was not proper due to the fact that after the May 
1992 divorce he continued to support D by paying household 
expenses.  The veteran's argument has no legal merit since D 
was no longer the wife of the veteran.  Consequently, she 
could not be considered a dependent of the veteran.  

In light of the foregoing, the Board concludes that the 
creation of the overpayment for the period of June 1, 1992 to 
July 31, 1998 was properly created.


B.  Whether the veteran is entitled to waiver of the 
$8,012.33 overpayment

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The facts in this case do 
not show the presence of any of the preceding factors.  The 
RO determined in October 1991 that the veteran's actions did 
not constitute fraud, misrepresentation or bad faith.  The 
Board agrees with that determination and may, therefore, 
proceed to determine whether recovery of the overpayment may 
be waived.

In the absence of the aforementioned statutory bars to 
waiver, recovery of an overpayment of improved pension 
benefits may be waived if recovery of the indebtedness from 
the payee who received the benefit would be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.963(a).  The equity and good conscience standard means 
arriving at a fair decision between the obligor and the 
Government.  In making this decision, consideration is given 
to the fault of the debtor; balancing of fault of the debtor 
against any fault of the VA; whether collection would deprive 
the debtor of basic necessities; whether recovery would 
nullify the objective for which benefits were intended; 
whether failure to make restitution would result in unfair 
gain to the debtor; and whether reliance on the benefits 
would result in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 C.F.R. § 1.965(a).  The 
$8,012.33 overpayment was created during the period of June 
1, 1992 to July 31, 1998.  After considering these factors, 
we conclude that partial waiver of recovery of the 
indebtedness is warranted.  The Board finds that it would be 
against the principles of equity and good conscience for the 
VA to recover that portion of the indebtedness which dates 
from April 1, 1995 to April 30, 1998.  During that time 
period, the veteran was once again married to D.  
Accordingly, he would have been entitled to a spousal 
allowance, if he had promptly notified the RO that he was 
married.  The Board observes that the principles of equity 
and good conscience enunciated above are not all inclusive.  
Accordingly, the Board may properly conclude that it would be 
unfair to insist that the veteran repay that portion of the 
overpayment which was created during his legal marriage to D.  
Recovery of that portion of the overpayment amount would be 
against the principles of equity and good conscience.

With respect to the period from June 1, 1992 to March 31, 
1995 and from May 1, 1998 to July 31, 1998, the Board finds 
that the veteran bears sole responsibility for the creation 
of the debt.  The veteran was notified of the VA dependency 
status reporting requirements by the RO.  While the veteran 
is considered 100 percent disabled due to his service-
connected PTSD, there is no indication that he was impaired 
in his ability to comprehend the reporting requirements or 
that he was declared incompetent for VA purposes.  Upon his 
marriage to C in 1998, he promptly notified VA.  Seven months 
prior to his May 1992 divorce from D, the veteran was 
informed that he was receiving additional dependency 
compensation due to his wife D and his children.  The Board 
notes that the veteran failed to inform VA of his May 1992 
divorce from D.  It was not until he notified the RO of his 
marriage to C in January 1998 was the VA informed that he was 
divorced from D.  Following his May 1992 divorce from D the 
veteran continued to receive additional benefits due to 
having a dependent spouse.  He was not entitled to this money 
and apparently knew that he was not so entitled, given his 
hearing testimony that he was aware of his responsibility to 
notify VA of a change in his dependency status.  The veteran 
also failed to notify VA of his remarriage to D in March 1995 
and of his divorce from D in April 1998.

The veteran's failure to promptly notify the VA of his 
dependency status changes contravenes the reporting 
requirements set forth in 38 C.F.R. § 3.660.  Accordingly, 
the Board finds that the veteran is solely at fault with 
respect to creation of the overpayment.  The VA bears no 
fault, with respect to the standards of equity and good 
conscience, as it properly informed the veteran of his 
responsibility to notify VA of any change in dependency 
status or number.  In addition, the record shows that the VA 
properly adjusted the veteran's compensation account as 
evidence was received which reflected the veteran's changes 
in marital status.

The Board must also consider the veteran's ability to make 
restitution of the overpayment without seriously impairing 
his ability to provide himself with life's basic necessities.  
In this regard, the Board notes that the veteran failed to 
submit a requested financial status report.  Thus, there is 
no evidence that restitution of the overpayment would result 
in serous impairment of his ability to provide himself with 
life's basic necessities.

The Board further finds that failure to make restitution, of 
the portion of overpayment from June 1, 1992 to March 31, 
1995 and from May 1, 1998 to July 31, 1998 would result in an 
unfair gain to the veteran.  He would realize an unfair gain 
primarily because of his substantial degree of fault in the 
creation of the debt and his lack of financial hardship.  
There is no evidence that the recovery of the overpayment 
would defeat the purpose for which the benefits were 
intended.  In this respect, the Board notes that the veteran 
failed to submit a requested financial status report.  Under 
such circumstances, there is no evidence that this element of 
the equity and good conscience standard is considered to be 
of such significance as to outweigh those other elements 
which favor the government's right to collect the 
overpayment.  Finally, the veteran has not alleged, nor do 
the facts show, that reliance on his VA benefits resulted in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

The Board concludes that the facts of this case, when weighed 
against the various elements to be considered, demonstrate 
that a recovery of overpayment for the period of June 1, 1992 
to March 31, 1995 and from May 1, 1998 to July 31, 1998 would 
not be against equity and good conscience.  



ORDER

An overpayment of compensation benefits in the amount of 
$8,012.33 was properly created; and waiver of recovery of 
overpayment for the period of June 1, 1992 to March 31, 1995 
and from May 1, 1998 to July 31, 1998 is denied, while waiver 
of recovery of overpayment for the period covering April 1, 
1995 to April 30, 1998 is granted on the basis of equity and 
good conscience.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 



